                                           Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 1 of 11




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       HERRON A. ADAMS,                                  Case No. 19-cv-07952-HSG
                                                         Plaintiff,
                                   6
                                                                                             ORDER GRANTING DEFENDANTS’
                                                  v.                                         MOTION FOR SUMMARY
                                   7
                                                                                             JUDGMENT
                                   8       LINA MANGLICMOT, et al.,
                                                                                             Re: Dkt. No. 22
                                                         Defendants.
                                   9

                                  10

                                  11                                            INTRODUCTION

                                  12           This is a federal civil rights action filed pursuant to 42 U.S.C. § 1983 by a pro se state
Northern District of California
 United States District Court




                                  13   prisoner. Plaintiff, an inmate at California Training Facility (“CTF”), alleges that defendants were

                                  14   deliberately indifferent to his serious medical needs by failing to assign him a lower bunk. (ECF

                                  15   No. 1.)1 The Court GRANTS defendants’ motion for summary judgment (“Motion”). (ECF No.

                                  16   22.)

                                  17                                      FACTUAL BACKGROUND

                                  18           This suit arises from defendants’ decision not to assign plaintiff a lower bunk despite his

                                  19   history of seizures or to provide pain medication to control his seizures. Plaintiff contends that

                                  20   RN Manglicmot was deliberately indifferent to his serious medical needs when she failed to

                                  21   inform custody staff that plaintiff required a lower bunk assignment, despite knowing that plaintiff

                                  22   suffered from seizures. He also argues that RN Anudokem was deliberately indifferent when she

                                  23   made inappropriate comments to plaintiff and refused to provide him his prescribed pain

                                  24   medication. Defendants counter that (1) plaintiff fails to show that defendants were deliberately

                                  25   indifferent to his medical needs; and (2) they are entitled to qualified immunity. The following

                                  26
                                  27   1
                                        Defendants provided plaintiff with the required warnings under Rand v. Rowland, 154 F.3d 952,
                                  28   962–63 (9th Cir. 1998) (en banc). (ECF No. 22-29.)
                                           Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 2 of 11




                                   1   facts are undisputed unless specifically noted otherwise.

                                   2          A.      Allegations Against Manglicmot and Anudokem2

                                   3          Plaintiff has a documented medical history of suffering from seizures. (Gieschen Decl.,

                                   4   Ex. B, ECF No. 22-9.) Plaintiff’s medical records from an appointment at San Quentin State

                                   5   Prison (SQSP) on February 21, 2018, show that plaintiff was receiving seizure medication.

                                   6   (Gieschen Decl., Ex. C, ECF No. 22-10.) Plaintiff was transferred from SQSP to CTF’s Receiving

                                   7   and Release Facility on February 28, 2018. (Compl. ¶ 4, ECF No. 1; Lozano Decl ¶ 6, ECF No.

                                   8   22-26.) Prior to his transfer to CTF, plaintiff’s last seizure took place in January of 2017.

                                   9   (Gieschen Decl., Ex. B.)

                                  10          When an inmate arrives at one California Department of Corrections and Rehabilitation

                                  11   (“CDCR”) facility from another CDCR facility, medical screening staff is expected to review the

                                  12   inmate’s medical records and search for a CDCR 1845 Disability Placement Program Verification
Northern District of California
 United States District Court




                                  13   form (“Form 1845”) and/or a CDCR 7410 Comprehensive Accommodation Chrono (“Form

                                  14   7410”). (Gieschen Decl. ¶ 7, ECF No. 22-7.) Form 1845 documents an inmate’s disabilities and

                                  15   Form 7410 documents an inmate’s special accommodations irrespective of disability. (Id. ¶ 8.)

                                  16   Form 7410 documents such things as a lower bunk accommodation based on a history of seizures.

                                  17   (Id.) At the time plaintiff arrived at CTF, there was no Form 1845 or Form 7410 associated with

                                  18   plaintiff. (Id. ¶ 12.) Under CDCR and California Correctional Health Care Services (“CCHCS”)

                                  19   policies and procedures, only physicians have the authority to decide whether an inmate should be

                                  20   assigned a lower bunk and to issue or change an accommodation chrono. (Id. ¶ 6.) Other medical

                                  21   professionals, including nurses, do not have that authority. (Id.)

                                  22          Defendant RN Manglicmot conducted plaintiff’s initial medical screening on February 28,

                                  23   2018. (Id. ¶ 5.) Plaintiff contends that he informed Manglicmot that he suffered from seizures

                                  24   and needed a lower bunk chrono, to which she responded that lower bunks are for people with

                                  25   broken bones or who have had surgery. (Pl.’s Dep. 20:19-21:13, ECF No. 27.) When plaintiff

                                  26   mentioned the seizures again, plaintiff states that Manglicmot responded that plaintiff should shut

                                  27
                                       2
                                  28     The parties provide substantially more facts than presented below. The Court recites only the
                                       facts relevant to the claims.
                                                                                        2
                                           Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 3 of 11




                                   1   up because she knows how to do her job. (Id.) On screening plaintiff, Manglicmot marked

                                   2   plaintiff as “High Priority.” (Gieschen Decl. ¶ 16.) High priority patients are expected to be seen

                                   3   by a physician within 1 to 7 days. (Id.)

                                   4           Plaintiff later arrived at Facility E, where he was assigned an upper bunk. (Pl.’s Dep. 65:8-

                                   5   66:7.) On March 1, 2018, at approximately 3:30 a.m., plaintiff suffered a grand mal seizure and

                                   6   fell from the top bunk onto the concrete floor, biting his tongue, and suffering pain in his head,

                                   7   back, shoulder, elbow, ankle, and thumb. (Compl. ¶¶ 19-20.) Plaintiff was transferred to a lower

                                   8   bunk on March 2, after the officer on duty spoke with a physician and was told to assign plaintiff a

                                   9   lower bunk because of his seizure. (Pl.’s Dep. 72:5-19.)

                                  10           On August 17, 2018, plaintiff suffered a second grand mal seizure, landing on his back and

                                  11   hitting his head on the concrete. (Compl. ¶ 36.) Plaintiff was taken to the hospital where he

                                  12   received a CT Scan and was prescribed Tylenol. (Pl.’s Dep. 30:7-18.) Upon returning from the
Northern District of California
 United States District Court




                                  13   hospital, plaintiff was seen by RN Anudokem who attempted to take plaintiff’s vitals. (Pl.’s Dep.

                                  14   30:20-21.) Plaintiff states that Anudokem was unable to get a reading and told plaintiff he was a

                                  15   dead man and should be sent to the morgue. (Id. 30:21-22.) Plaintiff responded that he found the

                                  16   comment offensive, to which Anudokem replied that plaintiff was a “smart ass” and therefore

                                  17   would not receive his pain medication. (Id. 30:22-31:19.) Plaintiff further states that Anudokem

                                  18   purposefully did not put plaintiff’s Tylenol prescription in the system. (Id.) Anudokem’s medical

                                  19   notes from August 17, 2018, show that her treatment plan included “Tylenol for pain”. (Gieschen

                                  20   Decl., Ex. F, p. 7.)

                                  21           B.      New Theory Against Manglicmot

                                  22           In his opposition, plaintiff raises a new factual allegation not in the complaint. He now

                                  23   claims that upon his transfer to CTF, he observed transportation custody staff personally hand

                                  24   Manglicmot his five-day supply of seizure medication, which she deliberately refused to process

                                  25   in the computer.3 (See ECF No. 26 at 4-6.)

                                  26
                                       3
                                  27     Plaintiff referenced a medication episode during his deposition, without alleging that he observed
                                       Manglicmot receive his medication and intentionally refuse to process it. The relevant testimony is
                                  28   as follows:

                                                                                         3
                                         Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 4 of 11




                                   1                                    PROCEDURAL BACKGROUND

                                   2          Plaintiff filed his complaint on December 4, 2019, naming numerous defendants. (ECF

                                   3   No. 1.) The Court ordered partial service finding that plaintiff stated cognizable claims for

                                   4   deliberate indifference to his serious medical needs against defendants Manglicmot, Lozano,

                                   5   Hardian, Anudokem, Deluna and Coleman. (ECF No. 4.) Following discovery, defendants filed

                                   6   this Motion. (ECF No. 22.) Plaintiff filed an Opposition, in which he conceded that summary

                                   7   judgment should be granted as to defendants Lozano, Hardian, Deluna and Coleman. (ECF No.

                                   8   26 at 3.) Defendants filed a Reply (ECF No. 28), plaintiff filed a Supplemental Opposition to the

                                   9   Motion (ECF No. 29), a Sur-Reply (ECF No. 30), and a Supplemental Declaration in Support of

                                  10   his Opposition (ECF No. 32).

                                  11                                        STANDARD OF REVIEW

                                  12          Summary judgment is proper where the pleadings, discovery and affidavits demonstrate
Northern District of California
 United States District Court




                                  13   that there is “no genuine dispute as to any material fact and [that] the movant is entitled to

                                  14   judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the

                                  15   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a

                                  16   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                  17   the nonmoving party. Id.

                                  18          The party moving for summary judgment bears the initial burden of identifying those

                                  19   portions of the pleadings, discovery and affidavits which demonstrate the absence of a genuine

                                  20

                                  21
                                              [W]hen I go to get my medication, my seizure medications not there, all my other
                                  22          medication is there. When I go to get my medication they say, “You’re not on
                                              seizures.” They say, “Look, you don’t have nothing in here with no seizures.’ They
                                  23          send me back to my cell.”

                                  24          ...

                                  25          I’m telling her I told the COs, “Hey, I have seizures. I just came in.” But they had
                                              my other medication, but they didn’t have my seizure medication. My seizure
                                  26          medication came with me, all my medication came with me from San Quentin. So
                                              I think that because I was trying to tell her to put me on the lower bunk she thought
                                  27          I was trying to tell her how to do her job and she got kind of -- it went kind of bad
                                              from there.
                                  28
                                       (Pl.’s Dep. 20:8-21:25).
                                                                                          4
                                         Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 5 of 11




                                   1   issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving

                                   2   party will have the burden of proof on an issue at trial, it must affirmatively demonstrate that no

                                   3   reasonable trier of fact could find other than for the moving party. On an issue for which the

                                   4   opposing party by contrast will have the burden of proof at trial, as is the case here, the moving

                                   5   party need only point out “that there is an absence of evidence to support the nonmoving party’s

                                   6   case.” Id. at 325.

                                   7          Once the moving party meets its initial burden, the nonmoving party must go beyond the

                                   8   pleadings and, by its own affidavits or discovery, set forth specific facts showing that there is a

                                   9   genuine issue for trial. Fed. R. Civ. P. 56(c). A verified complaint may be used as an opposing

                                  10   affidavit, as long as it is based on personal knowledge and sets forth specific facts admissible in

                                  11   evidence. See Keenan v. Hall, 83 F.3d 1083, 1090 n.1 (9th Cir. 1996), amended, 135 F.3d 1318

                                  12   (9th Cir. 1998) (treating allegations in prisoner’s verified amended complaint as opposing
Northern District of California
 United States District Court




                                  13   affidavit). The Court is concerned only with disputes over material facts and “[f]actual disputes

                                  14   that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the

                                  15   task of the court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan,

                                  16   91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party has the burden of identifying, with

                                  17   reasonable particularity, the evidence that precludes summary judgment. Id. If the nonmoving

                                  18   party fails to make this showing, “the moving party is entitled to a judgment as a matter of law.”

                                  19   Celotex, 477 U.S. at 323 (internal quotation marks omitted).

                                  20                                           DISCUSSION

                                  21          Plaintiff alleges that the defendants were deliberately indifferent to his medical needs.

                                  22   Deliberate indifference to a prisoner’s serious medical needs violates the Eighth Amendment’s

                                  23   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976).

                                  24   A prison official is deliberately indifferent if he knows that a prisoner faces a substantial risk of

                                  25   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer v.

                                  26   Brennan, 511 U.S. 825, 837 (1994) (equating the standard with that of criminal recklessness). The

                                  27   prison official must not only “be aware of facts from which the inference could be drawn that a

                                  28   substantial risk of serious harm exists,” but “must also draw the inference.” Id. Consequently, in

                                                                                          5
                                           Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 6 of 11




                                   1   order for deliberate indifference to be established, there must exist both a purposeful act or failure

                                   2   to act on the part of the defendant and harm resulting therefrom. McGuckin v. Smith, 974 F.2d

                                   3   1050, 1060 (9th Cir. 1992) (overruled on other grounds, WMX Technologies, Inc. v. Miller, 104

                                   4   F.3d 1133, 1136 (9th Cir. 1997) (en banc)).

                                   5          The Supreme Court has further clarified this standard by holding that “it is obduracy and

                                   6   wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited by the

                                   7   Eighth Amendment.” Whitley v. Albers, 475 U.S. 312, 319 (1986). A mere accident or evaluative

                                   8   mistake is not to be characterized as wanton infliction of unnecessary pain. Estelle, 429 U.S. at

                                   9   105.

                                  10          A plaintiff must show that his doctors or nurses embarked on a course of “medically

                                  11   unacceptable” treatment in “conscious disregard of an excessive risk to [his] health.” Toguchi v.

                                  12   Chung, 391 F.3d 1051, 1058-60 (9th Cir. 2004). A claim of medical malpractice, negligence
Northern District of California
 United States District Court




                                  13   related to medical problems, or a difference of opinion between a prisoner patient and a medical

                                  14   doctor, is not enough to make out a violation of the Eighth Amendment. Id.; Franklin v. Oregon,

                                  15   662 F.2d 1337, 1344 (9th Cir. 1981). “[A]n inadvertent [or negligent] failure to provide adequate

                                  16   medical care alone does not state a claim under § 1983.” Jett v. Penner, 439 F.3d 1091, 1096 (9th

                                  17   Cir. 2006) (alternation in original) (citation and quotation marks omitted). Even if prison officials

                                  18   know of a substantial risk to an inmate’s health, they may not be found liable if they responded

                                  19   reasonably to the risk, even if the harm was not averted. Farmer, 511 U.S. at 844-45.

                                  20          A.      RN Manglicmot

                                  21          Plaintiff alleges that Manglicmot failed to inform the on-duty supervisor that his medical

                                  22   condition required that he be assigned a lower bunk, despite his documented history of seizures.

                                  23   He asserts that Manglicmot’s indifference caused harm to him when he fell from the top bunk on

                                  24   March 1, 2018, after experiencing a grand mal seizure. In his opposition papers, plaintiff raised

                                  25   the new factual allegation that Manglicmot deliberately failed to process his seizure medication

                                  26   after receiving it from transportation staff.4 Plaintiff has not shown evidence that Manglicmot’s

                                  27

                                  28
                                       4
                                         The Court finds that plaintiff’s new theory should be disregarded as both untimely and
                                       unexhausted. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292 (9th Cir. 2000) (“[A] new
                                                                                        6
                                         Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 7 of 11




                                   1   actions amounted to deliberate indifference.

                                   2          The Court first notes that the risk of harm due to falling from a top bunk during a seizure is

                                   3   an objectively serious risk of harm. See Ramos v. Monteiro, No. CV 06-0832-GAF JTL, 2009 WL

                                   4   1370998, at *14-15 (C.D. Cal. May 14, 2009) (finding that plaintiff had adequately alleged that,

                                   5   based on his medical condition, an upper bunk posed a substantial risk to his safety to support a

                                   6   claim of deliberate indifference).

                                   7          However, with respect to the subjective prong of a deliberate indifference claim, plaintiff

                                   8   has not shown facts that Manglicmot knew that denying plaintiff a lower bunk presented a

                                   9   substantial risk of serious harm to plaintiff, but nonetheless deliberately disregarded that risk. See

                                  10   Farmer, 511 U.S. at 837-39. Plaintiff did not have a Form 1845 or Form 7410 on file, which

                                  11   would have documented any bed accommodations. In fact, plaintiff concedes that he did not have

                                  12   such an accommodation: “[t]here was no accommodation chrono in . . . [the] file for a low bunk
Northern District of California
 United States District Court




                                  13   assignment[.]” (ECF No. 26 at 16.) Without a documented lower bunk accommodation,

                                  14   Manglicmot, as an RN, was not in a position to assign plaintiff a lower bunk. Manglicmot’s

                                  15   medical notes show that she did, however, consider plaintiff a high priority to meet with a

                                  16

                                  17
                                       theory of liability at the summary judgment stage would prejudice the defendant who faces
                                  18   different burdens and defenses under this second theory of liability.”) (citations omitted). The
                                       Court’s obligation to read the pleadings liberally in pro se cases extends to facts actually contained
                                  19   in the pleadings, but does not confer any right to present new facts and theories at the opposition
                                       stage. Plaintiff’s passing reference during his deposition to a medication issue when he was
                                  20   transferred to CTF also failed to plead this claim sufficiently. Although the Court must construe
                                       pro se pleadings liberally, “[p]ro se litigants must follow the same rules of procedure that govern
                                  21   other litigants.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987); Wasco Prods., Inc. v.
                                       Southwall Techs., Inc., 435 F.3d 989, 992 (9th Cir. 2006) (“Simply put, summary judgment is not
                                  22   a procedural second chance to flesh out inadequate pleadings.”) (internal quotations omitted);
                                       Ortiz v. Lopez, 688 F.Supp.2d 1072, 1082 (E.D. Cal. 2010) (“[A] plaintiff cannot oppose summary
                                  23   judgment based on a new theory of liability because it would essentially blind side the defendant
                                       with a new legal issue after the bulk of discovery has likely been completed.”).
                                  24
                                                Plaintiff also concedes that he did not administratively exhaust this claim. (ECF No. 30.)
                                  25   He states that in place of a grievance, he filed a healthcare services request about his seizure
                                       medication and received the medication shortly after. (Id.) He also states that he was told by a
                                  26   fellow inmate that he did not need to file a grievance concerning the matter. (Id.) These
                                       explanations fail to adequately show that administrative remedies were “effectively unavailable to
                                  27   him.” See Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014). Considering that plaintiff filed
                                       twenty grievances during his time at CTF and filed at least five grievances concerning the matters
                                  28   in this case (see Martin Decl. ¶¶ 9-10, ECF No. 22-14), the Court is not persuaded by plaintiff’s
                                       explanation for his failure to exhaust this claim.
                                                                                           7
                                         Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 8 of 11




                                   1   physician.

                                   2          In addition, plaintiff’s medical records establish that he suffered a seizure in January of

                                   3   2017, over a year prior to his transfer to CTF, which took place on February 28, 2018. CCHCS

                                   4   Guidelines state that an inmate qualifies for a bottom bunk as follows: “[p]atients with a

                                   5   documented motor seizure in the last year or a reduction or change of seizure medication within

                                   6   the last six months.” (Gieschen Decl., Ex. A, p. 3.) Thus, while it is true that plaintiff’s history of

                                   7   seizures was well-documented in his medical files, the Guidelines show that he was not

                                   8   necessarily entitled to a bottom bunk based on those records.

                                   9          Plaintiff takes issue with Manglicmot’s harsh and dismissive response to his request for a

                                  10   lower bunk, and her failure to speak with a supervisor following his requests. However, the record

                                  11   reflects that Manglicmot marked plaintiff as a high priority patient to see a physician, and that

                                  12   nothing in plaintiff’s medical records conclusively established that he was entitled to a lower bunk
Northern District of California
 United States District Court




                                  13   accommodation. At most, Manglicmot’s failure to speak with a physician during plaintiff’s initial

                                  14   medical screening amounted to negligence. See Jett, 439 F.3d at 1096; Walter v. Lancaster State

                                  15   Prison Med. Dep’t, No. CV 09-3932, 2010 WL 2680535, at *6 (C.D. Cal. May 27, 2010) (medical

                                  16   personnel’s “failure to check Plaintiff’s medical file based on his statements about his medical

                                  17   condition and assign him a lower bunk amounts, at most, to negligence.”), report and

                                  18   recommendation adopted, No. CV 09-3932, 2010 WL 2680537 (C.D. Cal. July 1, 2010)).

                                  19          Plaintiff argues that he was assigned a lower bunk at SPSC and at Santa Rita County Jail,

                                  20   showing that he should have received a lower bunk at CTF. He explains that he did not have any

                                  21   forms establishing his lower bunk assignment at SPSC because “you can just go into the cell and

                                  22   get on the lower bunk[.]” ( ECF No. 26 at 22.) Regarding his records from Santa Rita County

                                  23   Jail, plaintiff attaches a document that states “Lower Level/Lower Bunk Restriction,” “Date

                                  24   Added 05/22/2017,” “Date Removed 10/03/2017”. (ECF No. 32 at 5.) While plaintiff appears to

                                  25   have been assigned lower bunks in the past, there is nothing in the record showing that plaintiff

                                  26   had an active lower bunk accommodation at the time he was transferred to CTF. Without more,

                                  27   there are no facts in the record suggesting that Manglicmot knew of and disregarded “an excessive

                                  28   risk to inmate health or safety” in failing to assign plaintiff a lower bunk, or speak with a
                                                                                          8
                                          Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 9 of 11




                                   1   supervisor on his behalf. Farmer, 511 U.S. at 837.

                                   2          Plaintiff also points to the CDCR and CCHCS Health Care Department Operations Manual

                                   3   which says “[a] provider may initiate a request for an accommodation based on medical necessity.

                                   4   . . .” (See ECF No. 26 at 49.) As an initial matter, there is no Section 1983 liability for violating

                                   5   prison policy unless doing so also violates a specific constitutional right. See Cousins v. Lockyer,

                                   6   568 F.3d 1063, 1070 (9th Cir. 2009) (“there is no § 1983 liability for violating prison policy.

                                   7   [Plaintiff] must prove that [the officials] violated his constitutional right.”) In addition, this policy

                                   8   leaves it up to the provider to determine whether to initiate a request for an accommodation but

                                   9   does not mandate any action. As already explained, Manglicmot’s failure to initiate a request for

                                  10   an accommodation was, at most, an act of negligence.

                                  11          Finally, plaintiff argues that Manglicmot failed to take any action on his behalf “to get

                                  12   back at plaintiff for trying to tell her . . . how to do her job.” (ECF No. 26 at 16.) That conclusion
Northern District of California
 United States District Court




                                  13   is speculative, because he lacks any insight into Manglicmot’s subjective decision-making. See

                                  14   Nelson v. Pima Community College, 83 F.3d 1075, 1081–82 (9th Cir. 1996) (“[M]ere . . .

                                  15   speculation[does] not create a factual dispute for purposes of summary judgment.”) (citation

                                  16   omitted)). And overall, there is nothing in the record which raises a genuine dispute of material

                                  17   fact that Manglicmot knew plaintiff faced “a substantial risk of serious harm” but “disregard[ed]

                                  18   that risk by failing to take reasonable steps to abate it.” Farmer, 511 U.S. at 837. Accordingly,

                                  19   Manglicmot’s motion for summary judgment is GRANTED.

                                  20          B.      RN Anudokem

                                  21          Plaintiff contends that Anudokem purposefully failed to process plaintiff’s prescription for

                                  22   Tylenol, even though he was prescribed this medication at the hospital. (ECF No. 26 at 19.) He

                                  23   also argues that Anudokem was required to document the medication in his health care record and

                                  24   notify his primary care provider of any immediate medication or follow-up requirements. (Id.)

                                  25   He contends that Anudokem failed to process the prescription because she was angry that plaintiff

                                  26   spoke back to her. (Id.) Plaintiff has not shown evidence precluding summary judgment.

                                  27          The medical records from plaintiff’s visit with Anudokem show that she entered “Tylenol

                                  28   for pain” into plaintiff’s treatment plan. (Gieschen Decl., Ex. F.) In his opposition to the Motion,
                                                                                           9
                                         Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 10 of 11




                                   1   plaintiff acknowledges that Anudokem put the Tylenol prescription in the system, but he argues

                                   2   that she was required, under prison policy, to notify the primary care provider of any “immediate

                                   3   medication or follow-up requirements.” (ECF No. 26 at 24.) As previously explained, there is no

                                   4   Section 1983 liability for violating a prison policy unless doing so also violates a specific

                                   5   constitutional right. See Lockyer, 568 F.3d at 1070. In addition, there is nothing in the record

                                   6   showing that the Tylenol prescription was needed as an “immediate medication” or contained any

                                   7   “follow-up requirements”. In fact, plaintiff provides no records pertaining to his August 17, 2018

                                   8   visit to the hospital, at which the Tylenol was prescribed. These facts do not suggest that

                                   9   Anudokem’s care was carried out with deliberate indifference to plaintiff’s needs.

                                  10          Plaintiff also appears to link the fact that he did not receive Tylenol for 30 days with the

                                  11   fact that Anudokem called him a “smart ass” and told him he would not receive his pain

                                  12   medication. (Id.) However, plaintiff acknowledges that Anudokem was not in charge of
Northern District of California
 United States District Court




                                  13   dispensing his medication, and he agrees that Anudokem did input Tylenol into his treatment plan.

                                  14   (See ECF No. 26 at 18-19.) Thus, insofar as he did not receive his Tylenol medication, plaintiff

                                  15   fails to provide competent evidence showing that it was due to Anudokem’s actions. To the extent

                                  16   plaintiff is arguing that Anudokem was involved in a conspiracy to deny him Tylenol with the

                                  17   prison employee in charge of dispensing his medication, that argument is speculative and

                                  18   insufficient to raise a triable issue of fact. See Nelson, supra, 83 F.3d at 1081–82.

                                  19          Finally, plaintiff argues that Anudokem displayed deliberate indifference when she called

                                  20   him a “smart ass” and told him he would not get his medication. While plaintiff found her

                                  21   comment offensive, he has not shown that Anudokem failed to respond to his medical needs

                                  22   resulting in harm to him. Such a showing is necessary to state a claim of deliberate indifference.

                                  23   See McGuckin, 974 F.2d at 1060 (explaining that in order for deliberate indifference to be

                                  24   established, “there must be a purposeful act or failure to act on the part of the defendant” and

                                  25   resulting harm.) There is simply nothing in the record to show that Anudokem prevented plaintiff

                                  26   from receiving his Tylenol medication, or conspired with any other prison staff to prevent him

                                  27   from receiving that medication. In sum, plaintiff has not shown evidence to preclude summary

                                  28   judgment as to Anudokem. For these reasons, Anudokem’s motion for summary judgment is
                                                                                         10
                                           Case 4:19-cv-07952-HSG Document 34 Filed 08/25/21 Page 11 of 11




                                   1   GRANTED.5

                                   2                                             CONCLUSION

                                   3           Because plaintiff fails to show a genuine dispute of material fact, defendants’ motion for

                                   4   summary judgment (ECF No. 22), is GRANTED. The Clerk shall enter judgment in favor of

                                   5   defendants, terminate ECF No. 22, and close the file.

                                   6           IT IS SO ORDERED.

                                   7   Dated: August 25, 2021

                                   8

                                   9
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  10                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       5
                                         The Court need not address defendants’ arguments as to qualified immunity because the Court
                                       has found that plaintiffs’ constitutional rights were not violated.
                                                                                          11
